Citation Nr: 1328347	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension. 


(The issue of entitlement to service connection for glaucoma 
is the subject of a separate decision of the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from October 
1968 to October 1972, and in the Air Force from August 2004 
to January 2005.  He had additional service in the Navy 
Reserves from 1973 to 1998, and in the Air National Guard 
from 1998 to 2004. 

This matter comes before the Board on appeal from a November 
2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
August 2010, the Board remanded this matter for the issuance 
of a Statement of the Case in accordance with Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

In May 2013, the Veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action on his part is required.  [In this regard, the Board 
has reviewed the Veteran's physical claims file and his file 
on the "Virtual VA" (VVA) system to insure a total review of 
the evidence.  Any future consideration of this appeal 
should take into consideration the existence of the VVA 
file.]  


REMAND

The Veteran maintains that he currently has hypertension 
that was incurred during his military service.  
Specifically, he asserts that he began experiencing symptoms 
of hypertension, to include dizziness, within a year from 
his discharge from service in January 2005.  See May 2013 
hearing transcript.  The Veteran's service treatment records 
note no diagnosis of, or treatment for, hypertension.  Post-
service treatment records note that the Veteran was 
diagnosed with hypertension and began treatment with 
medication after suffering an aortic aneurysm in May 2008.  

The Veteran has not undergone a VA examination in 
conjunction with this appeal.  The Court of Appeals for 
Veterans Claims (Court) has held that, in disability 
compensation claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.).  In addition, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Under the "low threshold" standard 
of McLendon, and to ensure that the Veteran is properly 
assisted in the development of his claim, an examination to 
determine if there is a nexus between a current or recent 
diagnosis of hypertension and the Veteran's service is 
necessary. 

Prior to the examination, all available outstanding, post-
service treatment records should be obtained.  In this 
regard, the Veteran testified that he has received post-
service medical treatment from Baptist Hospital in Memphis, 
St. Thomas Hospital in Nashville, Vanderbilt Hospital and 
the VA Medical Center in Nashville.  It is unclear from the 
record whether all outstanding records have been obtained.  
On remand, the RO or the AMC should undertake appropriate 
development to obtain a copy of any medical records not 
already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the 
Veteran and obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who might have records, 
not already associated with the claims 
file, pertaining to post-service 
treatment or evaluation of the Veteran 
beginning in January 2005.  These 
medical providers include the Baptist 
Hospital in Memphis, St. Thomas Hospital 
in Nashville, Vanderbilt Hospital, and 
the VA Medical Center in Nashville.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims file.  

All attempts to procure records should 
be documented in the file.  If the RO or 
the AMC cannot obtain records identified 
by the Veteran, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review. 

2.  If the RO or AMC is unable to obtain 
any pertinent evidence identified by the 
Veteran or his representative, it should 
so inform the Veteran and his 
representative and request that they 
submit the outstanding evidence.

3.  Thereafter, the Veteran must be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the etiology of any current or 
recent hypertension.  The Veteran should 
be properly notified of the examination 
and of the consequences of his failure 
to appear. If the Veteran fails to 
appear for the examination, the letter 
informing him of the examination and the 
consequences of his failure to appear 
must be associated with the claims file.  
The Veteran's claims file and VVA file 
must be reviewed by the examiner in 
conjunction with the examination.  

Based on review of the pertinent medical 
history, examination of the Veteran, and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or better 
probability) than any current or recent 
hypertension is related to the Veteran's 
active duty service.  In providing this 
opinion, the examiner must acknowledge 
and discuss the lay statements from the 
Veteran, who reports experiencing 
dizziness within a year of discharge 
from service in January 2005.

A rationale for all requested opinions 
shall be provided.  If the clinician 
cannot provide an opinion without 
resorting to mere speculation, he/she 
shall provide a complete explanation 
stating why this is so. In so doing, the 
clinician shall explain whether the 
inability to provide a more definitive 
opinion is the result of a need for 
additional information or that he/she 
has exhausted the limits of current 
medical knowledge in providing an answer 
to the particular question(s).  

4.  The RO or the AMC should then re-
adjudicate the claim of entitlement to 
service connection for hypertension.  If 
the benefit sought on appeal remains 
denied, the RO or the AMC should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the requisite opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Veteran need take no action 
until he is otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

